ICJ_088_Lockerbie_LBY_GBR_1999-06-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED KINGDOM)

ORDER OF 29 JUNE 1999

1999

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

ORDONNANCE DU 29 JUIN 1999
Official citation:

Questions of Interpretation and Application of the 1971 Montreal Conven-
tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Order of 29 June 1999, I C.J. Reports 1999,

p. 975

Mode officiel de citation:

Questions d'interprétation et d'application de la convention de Montréal de
1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), ordonnance du 29 juin 1999, C.I.J. Recueil 1999,

p. 975

 

Sales number
ISSN 0074-4441 N° de vente: 738

ISBN 92-1-070807-5

 

 

 
29 JUNE 1999

ORDER

QUESTIONS OF INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA ». UNITED KINGDOM)

QUESTIONS D’INTERPRETATION ET D’APPLICATION
. DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ROYAUME-UNI)

29 JUIN 1999

ORDONNANCE
975

INTERNATIONAL COURT OF JUSTICE

1999 YEAR 1999
29 June
General List
No. 88 29 June 1999

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA y. UNITED KINGDOM)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL ; Judges ODA, BEDJAOUI, GUILLAUME, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, PARRA-ARANGUREN,
KOOTHMANS, REZEK; Judges ad hoc Sir Robert JENNINGS,
EL-KOSHERI; Deputy- Registrar ARNALDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, 48 and 49 of the Rules of Court,

Having regard to the Application by the Great Socialist People’s
Libyan Arab Jamahiriya, filed in the Registry of the Court on 3 March
1992, instituting proceedings against the United Kingdom of Great
Britain and Northern Ireland in respect of a “dispute between Libya and
the United Kingdom concerning the interpretation or application of the

4
976 1971 MONTREAL CONVENTION (ORDER 29 VI 99)

Montreal Convention” of 23 September 1971 for the Suppression
of Unlawful Acts against the Safety of Civil Aviation,

Having regard to the Order of 19 June 1992, by which the Court fixed
20 December 1993 and 20 June 1995 as the time-limits for the filing,
respectively, of the Memorial of Libya and the Counter-Memorial of the
United Kingdom,

Having regard to the Memorial filed by Libya and the preliminary
objections submitted by the United Kingdom, within the time-limits thus
fixed,

Having regard to the Judgment of 27 February 1998, by which the
Court adjudicated on the preliminary objections,

Having regard to the Order of 30 March 1998, by which the Court
fixed at 30 December 1998 the time-limit for the filing of the Counter-
Memorial of the United Kingdom, and to the Order of 17 December
1998, by which the Senior Judge extended that time-limit to 31 March
1999,

Having regard to the Counter-Memorial filed by the United Kingdom
within the time-limit thus extended;

Whereas, in order to ascertain the views of the Parties on the subse-
quent procedure, the Vice-President of the Court, Acting President, met
their Agents on 28 June 1999; and whereas at that meeting the Agent of
Libya stated that his Government wished to be authorized to submit a
Reply, for the preparation of which it sought a time-limit of twelve
months; whereas the Agent of the United Kingdom stated that his
Government did not oppose Libya’s request but that, in view of the
new circumstances consequent upon the transfer of the two accused to
the Netherlands for trial by a Scottish court, it desired that no date be
fixed at this stage for the filing of a Rejoinder by the United Kingdom;
and whereas the Agent of Libya stated that his Government had no
objection to this;

Taking account of the agreement of the Parties and the special circum-
stances of the case,

Authorizes the submission of a Reply by Libya and a Rejoinder by the
United Kingdom;

Fixes 29 June 2000 as the time-limit for the filing of the Reply of
Libya; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of June, one thou-
sand nine hundred and ninety-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the

5
977 1971 MONTREAL CONVENTION (ORDER 29 VI 99)

Government of the Great Socialist People’s Libyan Arab Jamahiriya and
the Government of the United Kingdom of Great Britain and Northern
Ireland, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Jean-Jacques ARNALDEZ,
Deputy-Registrar.
